 


110 HR 6715 IH: Fast Track Shale Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6715 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mrs. Bachmann introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To open Federal Bureau of Land Management and National Forest lands to leasing for exploration, development, and production of oil shale resources, and for other purposes. 
 

1.Short titleThis Act may be cited as the Fast Track Shale Act. 
2.Opening of lands to oil shale leasing 
(a)Repeal of limitation on use of fundsSection 433 of division F of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2153) is repealed. 
(b)Issuance of regulationsThe Secretary of the Interior shall issue all regulations necessary to implement section 369 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15927) with respect to oil shale by not later than 60 days after the date of the enactment of this Act. Such regulations shall include such safeguards and assurances as the Secretary considers necessary to allow States to exercise their regulatory and statutory authorities under State law, consistent with otherwise applicable Federal law. 
(c)Leasing of oil shale resourceImmediately after issuing regulations under subsection (b), the Secretary of the Interior shall— 
(1) offer for leasing for research and development of oil shale resources under subsection (c) of section 369 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15927), additional 160-acre tracts of lands the Secretary considers necessary to fulfill the research and development objectives of such Act; and 
(2)offer for leasing for commercial exploration, development, and production of oil shale resources under subsection (e) of such section, public lands in States for which the Secretary finds sufficient support and interest as required by that subsection. 
 
